 

 

Case 3:21-cv-00004-DHB-BKE Document9 Filed 03/22/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA
DUBLIN DIVISION {021 HAR 22 P 3 1

CHARLES RICE,

 

)

)

Plaintiff, )

)

v. ) CV 321-004
)
TIM WARD, Commissioner; DIRECTOR )
SHEPPARD; JERMAINE WHITE, Warden; )
DEPUTY WARDEN WICKER: DEPUTY _ )
WARDEN KEITH; and DEPUTY WARDEN )

BEASLEY, )

)

)

Defendants.
ORDER

After a careful, de novo review of the file, the Court concurs with the Magistrate
Judge’s Report and Recommendation, to which objections have been filed. (Doc. no. 8.)
Accordingly, the Court ADOPTS the Report and Recommendation of the Magistrate Judge
as its opinion, DENIES Plaintiff's requests to proceed in forma pauperis, (doc. nos. 2, 5),
DENIES AS MOOT Plaintiffs motion for appointment of counsel, (doc. no. 3), and
DISMISSES this action without prejudice. If Plaintiff wishes to proceed with the claims
raised in this lawsuit, he must initiate a new lawsuit, which would require submission of a
new complaint. See Dupree v. Palmer. 284 F.3d 1234, 1236 (11th Cir. 2002) (per curiam).

SO ORDERED this Lackey of March, 2021, at Augusta, Georgia. 7

LD) Hi
Mth

atom STAAES DISTRICT TUBGE

 

 

 
